Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 November 2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
CN 1317763 A and CN 1959545 A disclose adding and detecting specific information (e.g., marking) to image information that can be positively detected but with low visual perceptibility based on color, size, density, and/or pattern used.
Ogasahara et al (US 20030030824 A1) discloses processing pixel data of an image to be printed where multi-value processing using different dot patterns are used to represent at least two types of gradation representations in accordance with the different conditions, the at least two types of gradation representations having a different number of gradation levels, wherein recording resolutions differ between dot patterns representing one of the at least two gradation representations having one number of gradation levels and dot patterns for representing another gradation representation having another number of gradation levels.
The above prior art cited in the IDS neither anticipates nor suggests in the claimed combinations, generating a first dot pattern of shadow dots and second dot pattern of highlight dots, mapping these dot patterns to corresponding subsets of the greyscale source pixels, and modifying a value of a greyscale pixel in the subset based on a predetermined threshold pixel value by setting the pixel value to a highlight dot value in response to detecting that the predetermined threshold pixel value is exceeded or to a shadow dot value in response to detecting that the predetermined threshold value is not exceeded.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467.  The examiner can normally be reached on 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached at 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A Rogers/
Primary Examiner, Art Unit 2672
30 November 2021